DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because: of the shading in Fig. 16-17 and 19A-19B which make it difficult to see the features of the invention.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20
Claim 1 recites the limitation "said support attachment component" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-20 are rejected as being based upon an indefinite claim.  
Claim 3 is rejected as indefinite for the recitation of “a threaded ferrule” in line 2.  A ferrule is understood to refer to “[a] metal (literally iron) ring or cap attached to a component, such as the handle of a tool, to protect it.”1  The ferrule in applicant’s specification as originally filed is shown in Fig. 18a-18c and is given reference number “55” (see Specification at Para. [0047]-[0048]) however, those figures do not appear to shown a ring or a threaded component.  In addition, Fig. 19B which shows the electrical connector 51 and the light connector 60 together a reference character for the ferrule does not appear nor does the electrical connector 51 have any visible threads shown thereon that would allow for a threaded ferrule to be attached thereto.  Therefore, it is unclear what applicant intends to refer to when utilizing the term “threaded ferrule,” clarification of the limitation is required prior to a full search of the limitation can be performed.
Claim 4 is rejected as being based upon an indefinite claim.  
The term "approximately parallel" in claim 6 at line 3 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 18 is rejected as indefinite for the recitation of “a support attachment component” in lines 1-2.  It is unclear from the claim if this is meant to be the same component recited in 
Claim 19 is rejected as being based upon an indefinite claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 6-8, 12, 14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson (US Patent 7322716B1) in view of Edwards (US Patent Pub. 20110071356A1) and Irion et al (US Patent 8409082B2).
Atkinson discloses a system (extendable articulated flashlight).  Specifically in regards to claims 1 and 6, Atkinson discloses a light, comprising a lamp (50) operably linked to an end of a multi-segment flexible arm (62); and a solid support (30) configured to attach said light to a medical procedure surface using said support attachment component (22), wherein said solid support (30) comprises at least two curved segments that align said light over said procedure surface,  wherein said at least two curved segments comprise a first distal segment (portion of 30 directly connected to 20) that connects to said medical procedure surface, a second segment that runs approximately parallel to a plane of said medical procedure surface, and a third, most proximal segment (portion of 30 connected to 60) that attaches to said light (lamp 50) (As can be seen in Fig. 1-3, the flashlight 10 has a collapsible arm 30 composed of several adjustable 
Edwards discloses a system (repeatably flexible surgical instrument, Fig. 6).  Specifically in regards to claim 1 and 6, Edwards discloses a sterile surgical light (60), comprising a lamp operably linked to a multi-segment flexible arm (64, 66, 68) comprising two flexible sections (64, 68) disposed on either side of a single rigid section (66) and wherein said light is attached to a medical procedure surface (Edwards discloses that the surgical instrument 60 can be a sterile surgical light however, no structure of the light is provided.) (Fig. 6; and Page 1 Para. [0011], page 2 Para. [0015], Page 4 Para. [0048]).  While Edwards does not disclose the particular ratio, the lengths of each section in relation to one another, the ratio of lengths is an obvious matter of design choice absent persuasive evidence that the particular configuration is significant. The examiner notes that applicant states in paragraph [0037] of the specification that " the lengths of the flexible sections and the rigid section are present at a ratio of 1:2 to 2:1 or any values therein between . . . ., although other ratios are specifically contemplated” without assigning any significance to the claimed ratios.   Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the filing date of the invention to modify the ratio of the total lengths of the flexible sections (64,68) and the rigid section (66) of Edwards to be at a ratio of 0:2 to 2:1 as recited in the claim since it would have been an obvious matter of design choice since such a modification would have involved a mere change in the size of a component, and a 
Irion discloses in regards to claims 1 and 6, at least one electrical connector (16 on 14) configured to attach said support (20) to said sterile surgical light (42) (Fig. 1-2; and Col. 8 lines 4-Col. 9 line 6).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the filing date of the invention to modify the combination by modifying the element (32) of Atkinson to have an electrical connector as taught in Irion in order to have a rotatable coupling which simply and reliably enable the coupling operation in one go and which additionally exhibit optical waveguide coupling with the lowest possible coupling losses (Col. 2 lines 27-32).
In regards to claim 7, Atkinson in view of Edwards and Irion disclose a system comprising a sterile surgical light having two flexible sections and a rigid section and a solid support as recited above. Atkinson further discloses wherein said third segment (portion of 30 directly attached to 20) is angled between 90o and 180 o
In regards to claim 8, Atkinson in view of Edwards and Irion disclose a system comprising a sterile surgical light having two flexible sections and a rigid section and a solid support as recited above. Atkinson further discloses wherein said light (10) further comprises a power source (56) (Fig. 3; and Col. 6 lines 56-62).  
In regards to claim 12, Atkinson in view of Edwards and Irion disclose a system comprising a sterile surgical light having two flexible sections and a rigid section and a solid support as recited above. Atkinson further discloses wherein said light (10) further comprise an on-off switch (24) (Fig. 1; and Col. 4 lines 2-11).  
In regards to claim 14, Atkinson in view of Edwards and Irion disclose a system comprising a sterile surgical light having two flexible sections and a rigid section and a solid support as recited above. Atkinson further discloses wherein said lamp (50) comprises at least one light source (Fig. 1; and Col. 4 lines 2-11).  
In regards to claim 18, Atkinson in view of Edwards and Irion disclose a system comprising a sterile surgical light having two flexible sections and a rigid section and a solid support as recited above. Atkinson further discloses wherein said light (10) further comprises a support attachment component (Atkinson discloses that the segments 32 of arm 30 are connected to one another by means of joints.  As can be seen in Fig. 3, the element 60 is connected to segment 32 by means of joint 9 which is the support attachment component since it allows the arm 30 to be attached to the light source.) (Fig. 2-3; and Col. 4 lines 12-18, Col. Col. 6 line 63 to Col. 7 line 27).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson in view of Edwards and Irion as applied to claim 1, and further in view of McLennan et al (US Patent 9206951B2).
Atkinson in view of Edwards and Irion as recited above discloses an examination light having two flexible sections disposed on either side of a single rigid section, and a power source.  Specifically in regards to claim 2, Irion further discloses wherein said electrical connector (16 on 14) comprises a locking groove (38) and an electrical contact (26 and 28 on 30) (Fig. 1-2; and Col. 8 lines 4-Col. 9 line 6).  However, the combination is silent as to the electrical connector having an indicator light.  
McLennan discloses in regards to claim 2 a light assembly having an indicator light (430) (Fig. 4A-5; and Col. 11 lines 20-44).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the filing date of the invention to modify the combination by modifying the connector (16 on 14) of Irion to have an indicator light as taught in McLennan in order to have a means to indicate when the light is charged and ready to use (Col. 11 lines 35-39).


Claims 5, 13, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson in view of Edwards and Irion as applied to claim 12 and 1, and further in view of Hsu (US Patent Pub. 20060082993A1).
Atkinson in view of Edwards and Irion as recited above discloses an examination light having two flexible sections disposed on either side of a single rigid section, and a power source.  However, the combination is silent as to wherein the power source is a battery, there is an on-off claim 5, Hsu discloses wherein the light assembly is attached to the medical procedure surface using a clamp (41) (Fig. 4).  In regards to claim 13, Hsu discloses wherein the light comprises an on-off switch (28) on said power source (24) (Fig. 4; and Page 2 Para. [0017]).  In regards to claims 18-19, Hsu discloses a support attachment component (421,22) and wherein said support attachment component (421,22) is a component of said power source (24) (As can be seen in Fig. 4, the clamp 41 has a flange 421 that houses sucker attachment 22 of the device.  The combination would be modified so that the base 22 of Atkinson would have the flange of Hsu while one of the articulating elements 32 of Atkinson would have the sucker attachment.) (Fig. 4; and Page 2 para. [0018] and [0020]-[0021]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the filing date of the invention to modify the combination of Atkinson in view of Edwards and Irion by modifying the flashlight (10) of Atkinson to have the power source  to have the power switch thereon as taught in Hsu and to modify the clamp attachment to have a flange that connects with a sucker attachment on the support arm  in view of Hsu in order to have a device that can be randomly affixed to a sidewall and has a base with adsorptive power (Page 1 Para. [0008]-[0009]).




Claim 9-10
Atkinson in view of Edwards and Irion as recited above discloses an examination light having two flexible sections disposed on either side of a single rigid section, and a power source.  In regards to claims 25-26, Atkinson further discloses a flexible arm (62) (Fig. 1-3).  However, the combination is silent as to a camera attached by means of a clip.  Copper discloses a light (130), and in regards to claims 9-10, discloses wherein light (130) further comprises a camera (14,16) and wherein the camera (14,16) is attached to said arm via a camera attachment clip (131) (Fig. 9e; Col. 7 line 5-15).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the filing date of the invention to modify the combination by modifying the flexible arm (62) of Atkinson to have a camera (14, 16) and attachment means (131) as taught in Copper in order to allow video monitoring of the task being performed (Col. 2 lines 19-23).


Claims 11 and 15-17, is/are rejected under 35 U.S.C. 103 as being unpatentable Atkinson in view of Edwards and Irion as applied to claims 1 and 14 above, and further in view of Gardiner et al (US Patent 20030035301A1).
Atkinson in view of Edwards and Irion as recited above discloses an examination light having two flexible sections disposed on either side of a single rigid section and a power source.  However, the combination is silent as to the lamp being focusable, or wherein the light source is configured to emit pulses, or comprising two light sources with differing wavelengths.  Gardiner discloses a surgical light (multiple wavelength illuminator).  Specifically in regards to claim 11, Gardiner discloses wherein said lamp (114,116) is focusable (Fig. 1 and 2b; and Page 1 Para. [0018], Page 9 Para. [0114]-[0115] and Page 10 Para. [0123]).  In regards to claim 15, Gardiner claim 16, Gardiner discloses wherein said light source is configured to emit pulses of light (Gardiner recites wherein One or more "interrupters" or "choppers" can interrupt the output beam 132,136 to provide repeated pulses of radiation, the pulses having desired frequency and each pulse having a desired duration (Page 3 Para. [0031]-[0032], Page 9 Para. [0116], Page 9-10 Para. [0117], and Page 7 Para. [0094]; and Fig. 1).  In regards to claim 17, Gardiner discloses wherein said light source is configured to switch between said two light sources (Page 17 Para. [0184], Page 1 Para. [0018]). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the filing date of the invention to modify the combination by modifying the light/instrument (50) of Atkinson to be focusable, to emit pulses, and to be two light sources with differing wavelengths as taught in Gardiner in order to have a means for controlling the total dose of radiation emitted by a device (Page 7 Para. [0094], have a device with two or more wavelengths that can be used to augment the response that would have been effect by application of a single wavelength (Page 4 Para. [0061), and a device that is useful for therapeutic applications wherein the exposure of a subject to a selected wavelength, bandwidth, pulse frequency duration are necessary (Page 18 Para. [0191]).     
Claim 20 
Atkinson in view of Edwards and Irion disclose a system comprising a sterile surgical light having two flexible sections and a rigid section and a solid support as recited above. However, they are silent as to the method of lighting a medical procedure.
McGowan discloses a system (sterile illuminated magnifier and method for surgical use, Fig. 1).  Specifically, McGowan discloses a sterile surgical light (10), comprising a lamp (40) operably linked to a multi-segment arm (21), and a solid support (22) configured to attach said light (10) to a medical procedure surface (100), wherein said solid support (22) comprises at curved segments (26,28) that align said surgical light (10) over said medical procedure surface (100) (McGowan recites that the light 40 is contained in a single sterile, sealed package, and the base assembly 20 and holder 30 are sterilized.) (Fig. 1 and 3A; and Col. 3 lines 24-48, Col. 4 lines 16-44, and Col. 5 lines 12-39).  In regards to claim 20, McGowan discloses contacting the system  of the lamp (40) and support (22) with a medical procedure surface (100); and illuminating said medical procedure surface (100) with said light (40) (Fig. 1 and 3A; and Col. 1 lines 59-63, Col. 17-55).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the combination of Atkinson in view of Edwards and Irion by utilizing the combination to illuminate a medical procedure surface taught in McGowan in order to be able to use the instrument as a sterile surgical light as recited by Edwards (Edwards: Page 2 Para. [0015]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA I SHIRSAT whose telephone number is (571)270-5269.  The examiner can normally be reached on M-F 9:00am-5:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCELA I. SHIRSAT/            Primary Examiner, Art Unit 3775                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Atkins, T., & Escudier, M. (2013). Ferrule. In A Dictionary of Mechanical Engineering. : Oxford University Press. Retrieved 3 Nov. 2021, from https://www.oxfordreference.com/view/10.1093/acref/9780199587438.001.0001/acref-9780199587438-e-2131. Last accessed on 11/3/21.